Exhibit 10.19

THIRD AMENDMENT TO COMMERCIAL CREDIT AGREEMENT

THIS THIRD AMENDMENT TO COMMERCIAL CREDIT AGREEMENT (“Third Amendment”), dated
as of September 22, 2010, is made and entered into by and between ELECTRO RENT
CORPORATION, a California corporation (“Borrower”), and UNION BANK, N.A., a
national banking association formerly known as Union Bank of California, N.A.
(“Bank”).

RECITALS:

A. Borrower and Bank are parties to that certain Commercial Credit Agreement
dated as of September 29, 2008, as amended by (i) that certain First Amendment
dated as of March 6, 2009 and (ii) that certain Second Amendment dated as of
September 17, 2009 (as so amended, the “Agreement”), pursuant to which Bank
agreed to extend credit to Borrower in the amounts provided for therein.

B. Borrower has requested that Bank agree to extend the termination date of the
Revolving Loan (as such term is defined in Section 1.1 of the Agreement) from
September 30, 2010 to September 30, 2011. Bank is willing to agree to so extend
the termination date of the Revolving Loan, subject, however, to the terms and
conditions of this Third Amendment.

AGREEMENT:

In consideration of the above recitals and of the mutual covenants and
conditions contained herein, Borrower and Bank agree as follows:

1. Defined Terms. Initially capitalized terms used herein which are not
otherwise defined shall have the meanings assigned thereto in the Agreement.

 

2. Amendments to the Agreement.

(a) Section 1.1 of the Agreement is hereby amended by substituting the date
“September 30, 2011” for the date “September 30, 2010” appearing in the eighth
line thereof.

(b) Section 1.1.1 of the Agreement is hereby amended by substituting the date
“September 30, 2011” for the date “September 30, 2010” appearing in the last
line thereof.

(c) Section 1.1.2 of the Agreement is hereby amended by substituting the date
“September 30, 2011” for the date “September 30, 2010” appearing in the last
line thereof.

 

1



--------------------------------------------------------------------------------

3. Effectiveness of this Third Amendment. This Third Amendment shall become
effective as of the date hereof when, and only when, Bank shall have received
all of the following, in form and substance satisfactory to Bank:

(a) A counterpart of this Third Amendment, duly executed by Borrower and
acknowledged by Guarantors where indicated hereinbelow;

(b) An extension fee in connection with the extension of the termination date of
the Revolving Loan, as provided for herein, in the sum of Ten Thousand Dollars
($10,000), which extension fee shall be non-refundable;

(c) A legal documentation fee in connection with the preparation of this Third
Amendment, in the sum of Three Hundred Dollars ($300), which legal documentation
fee shall be non-refundable; and

(d) Such other documents, instruments or agreements as Bank may reasonably deem
necessary in order to effect fully the purposes of this Third Amendment.

 

4. Ratification.

(a) Except as specifically amended hereinabove, the Agreement shall remain in
full force and effect and is hereby ratified and confirmed; and

(b) Upon the effectiveness of this Third Amendment, each reference in the
Agreement to “this Agreement”, “hereunder”, “herein”, “hereof” or words of like
import referring to the Agreement shall mean and be a reference to the Agreement
as amended by this Third Amendment.

 

5. Representations and Warranties. Borrower represents and warrants as follows:

(a) Each of the representations and warranties contained in Section 5 of the
Agreement, as amended hereby, is hereby reaffirmed as of the date hereof, each
as if set forth herein;

(b) The execution, delivery and performance of this Third Amendment are within
Borrower’s corporate powers, have been duly authorized by all necessary
corporate action, have received all necessary approvals, if any, and do not
contravene any law or any contractual restriction binding on Borrower;

(c) This Third Amendment is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms; and

(d) No event has occurred and is continuing or would result from this Third
Amendment which constitutes an Event of Default under the Agreement, or would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.

 

2



--------------------------------------------------------------------------------

6. Governing Law. This Third Amendment shall be deemed a contract under and
subject to, and shall be construed for all purposes and in accordance with, the
laws of the State of California.

7. Counterparts. This Third Amendment may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.

WITNESS the due execution hereof as of the date first above written.

 

“Borrower” ELECTRO RENT CORPORATION By:  

 

  Craig R. Jones   Vice President and Chief Financial Officer

“Bank”

 

UNION BANK, N.A.,

formerly known as Union Bank of California, N.A.

By:  

 

 

Senior Vice President

 

3



--------------------------------------------------------------------------------

Acknowledgment of Guarantors

The undersigned, as Guarantors pursuant to those certain Continuing Guaranties
dated as of September 29, 2008 (collectively, the “Guaranties”), hereby consent
to the foregoing Third Amendment and acknowledge and agree, without in any
manner limiting or qualifying their obligations under the Guaranties, that
payment of the Obligations (as such term is defined in each of the Guaranties)
and the punctual and faithful performance, keeping, observance and fulfillment
by Borrower of all of the agreements, conditions, covenants and obligations of
Borrower contained in the Agreement, as amended by the Third Amendment, are and
continue to be unconditionally guaranteed by the undersigned pursuant to the
Guaranties.

 

ER INTERNATIONAL, INC. By:  

 

  Craig R. Jones   Vice President and Chief Financial Officer ELECTRO RENT ASIA,
INC. By:  

 

  Craig R. Jones   Vice President and Chief Financial Officer

 

4